 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   MARTHA FRANCO,                   )                  Case No.: 1:18-cv-01059 - JLT
                                      )
12            Plaintiff,              )                  ORDER DISCHARGING THE ORDER TO SHOW
                                      )                  CAUSE DATED FEBRUARY 20, 2019
13       v.                           )
                                      )                  (Doc. 13)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          The Court ordered Defendant to show cause why sanctions should not be imposed for failure
18   comply with the Court’s order to serve a response to Plaintiff’s letter brief. In the alternative,
19   Defendant was directed to file a proof of service of the responsive brief. (Doc. 13) The same day,
20   Defendant filed a proof of service indicating Plaintiff was served with the letter brief by email on
21   February 20, 2019. (See Doc. 14 at 2) Accordingly, the Court ORDERS: the Order to Show Cause
22   dated February 20, 2019 (Doc. 13) is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:     February 21, 2019                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
